—Order, Supreme Court, New York County (Louis York, J.), entered October 17, 1997, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying his request for accident disability retirement benefits and dismissed the proceeding, unanimously affirmed, without costs.
Respondents’ Medical Board found that petitioner’s disability arose out of a congenital degenerative arthritic condition rather than a line of duty accident, and as the Medical Board’s findings were supported by some credible evidence, the ensuing determination of respondent’s Board of Trustees, in reliance upon the Medical Board’s findings, to deny petitioner’s application for accident disability retirement benefits, may not be judicially disturbed (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761). Concur — Sullivan, J. P., Rosenberger, Lerner, Rubin and Andrias, JJ.